Gutierrez v Gutierrez (2022 NY Slip Op 07393)





Gutierrez v Gutierrez


2022 NY Slip Op 07393


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND MONTOUR, JJ.


947 CA 22-00008

[*1]TAMARA LEIGH GUTIERREZ, PLAINTIFF-RESPONDENT,
vWILLIAM MICHAEL GUTIERREZ, DEFENDANT-APPELLANT. 


JAMES P. RENDA, BUFFALO, FOR DEFENDANT-APPELLANT. 
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, WILLIMASVILLE (MICHAEL J. COLLETTA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered November 8, 2021. The order directed defendant to pay maintenance to plaintiff. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court